DETAILED ACTION

The instant application having application No 16/512383 filed on 04/28/2021 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 11 is incorporated into the independent claim 1, (ii) resolve double patenting rejection.
Claim 4 would be allowable if (i) claim 11 is incorporated into the independent claim 4, (ii) resolve double patenting rejection.
Claim 7 would be allowable if (i) both claim 11 is incorporated into the independent claim 7, (ii) resolve double patenting rejection.
Claim 8 would be allowable if (i) claim 11 is incorporated into the independent claim 8, (ii) resolve double patenting rejection.

Response to Argument
Applicant’s arguments with respect to claims 1, and 4-10 have been considered. However, Examiner respectfully disagrees with Applicant’s arguments and would like to provide a further clarification regarding the interpretation of the cited references.

In response to the argument on page 6 of Applicant’s Remark, “in response to receiving a Downlink, DL, and in response to receiving a DL transmission from the secondary serving cell, providing the HARQ feedback to the secondary serving cell instead of to the primary serving cell”. In fact, Examiner interprets the “eNB detects an appropriate carrier when the current channel is busy for a certain time, HARQ retransmissions (HARQ feedback) can be allowed on the non-busy unlicensed channel (wherein providing the HARQ feedback providing on the secondary cell instead of the primary serving cell in case the current channel which is PServing cell channel is busy)” according to FUKUTA’s disclosure.
As stated in FUKUTA’s – page 15, par (0282), line 5-10, eNB detects an appropriate carrier when the current channel is busy for a certain time, HARQ retransmissions (HARQ feedback) can be allowed on the non-busy unlicensed channel (wherein providing the HARQ feedback providing on the secondary cell instead of the primary serving cell in case the current channel which is PServing cell channel is busy).
 The examiner would like to further explain also see par (0234), lines 1-10 it can be assumed the PCell in licensed spectrum and the SCell in unlicensed spectrum, par(0282), line 5-10, eNB detects an appropriate carrier when the current channel is busy for a certain time, HARQ retransmissions (HARQ feedback) can be allowed on the non-busy channel(wherein providing the HARQ feedback providing on the secondary cell instead of the primary serving cell in case the current channel which is PServing cell channel is busy because the unlicensed spectrum using in response to HARQ feedback information), also see par(0250), HARQ ACK/NACK transmission and correspond­ing retransmission should be modified for the LAA burst transmissions. Assuming Carrier Aggregation (CA) is applied to LAA operation, ACK/NACK for PDSCH transmitted on SCell, an eNB is expected to send retransmission data over the unlicensed channel (wherein unlicensed channel is transmit on Scell)). Thus, FUKUTA’s disclosure still 
In response to the argument on page 8 of Applicant’s Remark, “skipping Uplink, UL, Listen-Before-Talk, LBT”. In fact, Examiner interprets the “the gating interval define the application of a contention-based protocol, such as a Listen Before Talk (LBT) protocol based on the LBT protocol specified in ETSI” according to Damnjanovic’s disclosure.
As stated in Damnjanovic’s – page 5, par (0049), line 1-10, the gating interval define the application of a contention-based protocol, such as a Listen Before Talk (LBT) protocol based on the LBT protocol specified in ETSI.
 The examiner would like to further explain also see Fig 8 shows skipping Uplink LBT signal as seen in the Fig SF#m+1LBT refrenece signal. Thus, FUKUTA’s disclosure still covers the limitations of claim 4. Therefore, Examiner respectfully disagrees with Applicant's arguments.
In response to the argument on page 9 of Applicant’s Remark, “performing an Uplink, UL, Listen-Before-Talk, LBT”. In fact, Examiner interprets the “the gating interval define the application of a contention-based protocol, such as a Listen Before Talk (LBT) protocol based on the LBT protocol specified in ETSI” according to Damnjanovic’s disclosure.
As stated in Damnjanovic’s – page 5, par (0049), line 1-10, the gating interval define the application of a contention-based protocol, such as a Listen Before Talk (LBT) protocol based on the LBT protocol specified in ETSI.
FUKUTA’s disclosure still covers the limitations of claim 7. Therefore, Examiner respectfully disagrees with Applicant's arguments.
In response to the argument on page 9-10 of Applicant’s Remark, “in response to the wireless device receiving an indication of a shortened Downlink, DL, subframe, sending pending Hybrid Automatic Repeat Request”. In fact, Examiner interprets the “When the sequence number corresponding to the data frame is received by the UE in a specified order (e.g., numerical order), a HARQ feedback of the DL HARQ receive, from the UE, HARQ feedback for the one or more data subframes” according to Damnjanovic’s disclosure.
As stated in Damnjanovic’s – page 10, par (0095), line 1-10, When the sequence number corresponding to the data frame is received by the UE in a specified order (e.g., numerical order), a HARQ feedback of the DL HARQ receive, from the UE, HARQ feedback for the one or more data subframes.
 The examiner would like to further explain also see par (0234), lines 1-10 it can be assumed the PCell in licensed spectrum and the SCell in unlicensed spectrum, par(0282), line 5-10, eNB detects an appropriate carrier when the current channel is busy for a certain time, HARQ retransmissions (HARQ feedback) can be allowed on the non-busy channel(wherein providing the HARQ feedback providing on the secondary cell instead of the primary serving cell in case the current channel which is PServing cell channel is busy because the unlicensed spectrum using in response to HARQ feedback information), also see par(0250), HARQ ACK/NACK transmission and correspond­ing retransmission should be modified for the LAA burst transmissions. Assuming Carrier Aggregation (CA) is applied to LAA operation, ACK/NACK for PDSCH transmitted on SCell, an eNB is expected to send retransmission data over the unlicensed channel (wherein unlicensed channel is transmit on Scell)). Thus, FUKUTA’s disclosure still covers the limitations of claim 8. 
Thus, FUKUTA’s and Damnjanovic’s combined disclosures still covers the limitations of claims1, 4 and 7-8. 
Therefore, Examiner respectfully disagrees with Applicant's arguments.

Allowable Subject Matter
Claims 2-3, and 12-15 would be allowable if rewritten to overcome the rejection(s) under a nonstatutory obviousness-type double patenting. The limitation “upon determining that the wireless device has a valid UL grant, multiplexing pending Hybrid Automatic Repeat Request, HARQ, feedback onto a UL shared channel; and upon determining that the wireless device does not have a valid UL grant, sending pending Downlink, DL, HARQ feedback on a UL control channel upon a successful short Listen-Before-Talk, LBT, operation" recited on claim 2, 12 and 14 cannot be found in combination with other limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US 20150049708, Feb. 19, 2015) in view of FUKUTA et al. (US 20170238320, Aug. 17, 2017).

Regarding Claim 1, Damnjanovic discloses transmission from the primary serving cell, providing a Hybrid Automatic Repeat Request, HARQ, feedback to the primary serving cell (page 10, par (0095), line 1-10, When the sequence number corresponding to the data frame is received by the UE in a specified order (e.g., numerical order), a HARQ feedback of the DL HARQ receive, from the UE, HARQ feedback for the one or more data subframes).
Damnjanovic discloses all aspects of the claimed invention, except operation of a wireless device in a network having a primary serving cell and a secondary serving cell, the method comprising in response to receiving a Downlink, DL, and in response to receiving a DL transmission from the secondary serving cell, providing the HARQ feedback to the secondary serving cell instead of to the primary serving cell.
FUKUTA is the same field of invention teaches operation of a wireless device in a network having a primary serving cell and a secondary serving cell, the method comprising in response to receiving a Downlink, DL(page 12, par(0234), line 1-10, the PCell(primary serving cell) in licensed spectrum and the SCell(secondary serving cell) in unlicensed spectrum are synchronized in accordance to the current CA requirements((i.e., based on regulatory power limits) operate in unlicensed spectrum and is either DL-only or contains both the UL and the DL), 
and in response to receiving a DL transmission from the secondary serving cell, providing the HARQ feedback to the secondary serving cell instead of to the primary serving cell(page 15, par(0282), line 5-10, eNB detects an appropriate carrier when the current channel is busy for a certain time, HARQ retransmissions (HARQ feedback) can be allowed on the non-busy unlicensed channel(wherein providing the HARQ feedback providing on the secondary cell instead of the primary serving cell in case the current channel which is Pservinf cell channel is busy)).
Damnjanovic and FUKUTA I are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify receiving a DL transmission from the secondary serving cell, providing the HARQ feedback to the secondary serving cell instead of to the primary serving cell the teaching of Damnjanovic to include the eNB detects an appropriate carrier when the current channel is busy for a certain time, HARQ retransmissions (HARQ feedback) can be allowed on the non-busy unlicensed channel the teaching of FUKUTA because it is providing the radio environment's information
of unlicensed spectrum enabling the eNB to notice whether UEs are in the coverage of SCell in unlicensed spectrum.
Regarding Claim 4, Damnjanovic discloses  method of operation of a wireless device, comprising skipping Uplink, UL, Listen-Before-Talk, LBT(page 5, par (0049), line 1-10, the gating interval define the application of a contention-based protocol, such as a Listen Before Talk (LBT) protocol based on the LBT protocol specified in ETSI).
Damnjanovic discloses all aspects of the claimed invention, except before a UL transmission in a subframe on a cell operating in an unlicensed frequency spectrum if both the wireless device performed the UL transmission in a preceding subframe and the wireless device received an explicit indication that skipping the UL LBT is permitted.
FUKUTA is the same field of invention teaches before a UL transmission in a subframe on a cell operating in an unlicensed frequency spectrum(page 12, par(0234), line 1-10, the PCell(primary serving cell) in licensed spectrum and the SCell(secondary serving cell) in unlicensed spectrum are synchronized in accordance to the current CA requirements((i.e., based on regulatory power limits) operate in unlicensed spectrum and is either DL-only or contains both the UL and the DL) if both the wireless device performed the UL transmission in a preceding subframe and the wireless device received an explicit indication that skipping the UL LBT is permitted(page 15, par(0282), line 5-10, eNB detects an appropriate carrier when the current channel is busy for a certain time, HARQ retransmissions (HARQ feedback) can be allowed on the non-busy unlicensed channel(wherein providing the HARQ feedback providing on the secondary cell instead of the primary serving cell in case the current channel which is Pservinf cell channel is busy)).
Damnjanovic and FUKUTA I are analogous art because they are from the same field of endeavor of access to a service device.

of unlicensed spectrum enabling the eNB to notice whether UEs are in the coverage of SCell in unlicensed spectrum.

Regarding Claim 5, Damnjanovic discloses all aspects of the claimed invention, except the UL transmission in the preceding subframe was a Physical Uplink Shared Channel, PUSCH, transmission.
FUKUTA is the same field of invention teaches the UL transmission in the preceding subframe was a Physical Uplink Shared Channel, PUSCH, transmission (page 13, par(0251), line 1-10, see Fig 21 shows the ACK/NACK for PUSCH on the SCell in unlicensed spectrum should be considered if unlicensed spectrum is used for UL data transmissions, HARQ process is needed to support the UL data transmissions).
Regarding Claim 6, Damnjanovic discloses all aspects of the claimed invention, except the UL transmission in the preceding subframe was a long Physical Uplink Control Channel, PUCCH, transmission.
 (page 13, par(0251), line 1-10, see Fig 21 the ACK/NACK for PUSCH on the SCell , HARQ process is needed to support the UL data transmissns).
Regarding Claim 7, Damnjanovic discloses a method of operation of a wireless device, comprising performing an Uplink, UL, Listen-Before-Talk, LBT(page 5, par (0049), line 1-10, the gating interval define the application of a contention-based protocol, such as a Listen Before Talk (LBT) protocol based on the LBT protocol specified in ETSI). 
Damnjanovic discloses all aspects of the claimed invention, except operation at the beginning of a UL subframe rather than at the end of a preceding subframe.
FUKUTA is the same field of invention teaches operation at the beginning of a UL subframe rather than at the end of a preceding subframe (page 12, par(0234), line 1-10, the PCell(primary serving cell) in licensed spectrum and the SCell(secondary serving cell) in unlicensed spectrum are synchronized in accordance to the current CA requirements((i.e., based on regulatory power limits) operate in unlicensed spectrum and is either DL-only or contains both the UL and the DL).
Damnjanovic and FUKUTA I are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify receiving a DL transmission from the secondary serving cell, 
of unlicensed spectrum enabling the eNB to notice whether UEs are in the coverage of SCell in unlicensed spectrum.
Regarding Claim 8, Damnjanovic discloses a method of operation of a wireless device, comprising in response to the wireless device receiving an indication of a shortened Downlink, DL, subframe, sending pending Hybrid Automatic Repeat Request (page 10, par (0095), line 1-10, When the sequence number corresponding to the data frame is received by the UE in a specified order (e.g., numerical order), a HARQ feedback of the DL HARQ receive, from the UE, HARQ feedback for the one or more data subframes). 
Damnjanovic discloses all aspects of the claimed invention, except control channel on a cell operating in an unlicensed frequency spectrum.
FUKUTA is the same field of invention teaches control channel on a cell operating in an unlicensed frequency spectrum (page 12, par (0234), line 1-10, the PCell(primary serving cell) in licensed spectrum and the SCell(secondary serving cell) in unlicensed spectrum are synchronized in accordance to the current CA requirements((i.e., based on regulatory power limits) operate in unlicensed spectrum and is either DL-only or contains both the UL and the DL).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify receiving a DL transmission from the secondary serving cell, providing the HARQ feedback to the secondary serving cell instead of to the primary serving cell the teaching of Damnjanovic to include the eNB detects an appropriate carrier when the current channel is busy for a certain time, HARQ retransmissions (HARQ feedback) can be allowed on the non-busy unlicensed channel the teaching of FUKUTA because it is providing the radio environment's information
of unlicensed spectrum enabling the eNB to notice whether UEs are in the coverage of SCell in unlicensed spectrum.
Regarding Claim 9, Damnjanovic discloses the wireless device does not need to perform Listen-Before-Talk, LBT(page 5, par (0049), line 1-10, the gating interval define the application of a contention-based protocol, such as a Listen Before Talk (LBT) protocol based on the LBT protocol specified in ETSI).
Damnjanovic discloses all aspects of the claimed invention, except prior to sending the pending HARQ feedback on the short UL control channel.
FUKUTA is the same field of invention teaches prior to sending the pending HARQ feedback on the short UL control channel (page 5, par (0093), line 1-10, a retransmission process by hybrid ARQ (HARQ), a random access procedure, between the MAC layer of the UE and the MAC layer of the eNB, user data and control information are transmitted via a transport channel. The MAC layer of the eNB includes a transport format of an uplink and a MAC scheduler to decide a resource block to be assigned to UEs).
Regarding Claim 10, Damnjanovic discloses determining the short UL control channel resources on which to send the pending HARQ feedback (page 10, par (0095), line 1-10, When the sequence number corresponding to the data frame is received by the UE in a specified order (e.g., numerical order), a HARQ feedback of the DL HARQ receive, from the UE, HARQ feedback for the one or more data subframes).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on 57-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464